Citation Nr: 1023597	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  09-15 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to February 5, 2009. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss for the period of February 
5, 2009, to January 5, 2010. 

3. Entitlement to a disability evaluation in excess of 20 
percent for bilateral hearing loss for the period of January 
6, 2010, to the present.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kristin M. Abbott, Law Clerk
INTRODUCTION

The Veteran served on active duty from October 1942 to 
February 1946.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a February 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for bilateral 
hearing loss and assigned a noncompensable rating effective 
April 25, 2007.  

The Veteran disagreed with the rating assigned, and a 
subsequent rating action, dated in March 2009, increased the 
Veteran's rating to 10 percent effective February 5, 2009.  A 
January 2010 rating action increased the rating to 20 percent 
effective January 6, 2010.  

As the Veteran has not been granted the maximum benefit 
allowed, he is presumed to be seeking higher ratings based on 
bilateral hearing loss.  Thus, the claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Objective audiological findings confirm that the Veteran 
had level II hearing in his right ear and level II hearing in 
his left ear for the period prior to February 5, 2009.  

2.  Objective audiological findings confirm that the Veteran 
had level III hearing in his right ear and level VI hearing 
in his left ear for the period of March 2, 2009, to January 
5, 2010; there is evidence of an exceptional pattern of 
hearing loss in the left ear. 
 
3.  Objective audiological findings confirm that the Veteran 
has level III hearing in his right ear and level VII hearing 
in his left ear for the period of January 6, 2010, to the 
present; there is evidence of an exceptional pattern of 
hearing loss in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability 
evaluation for bilateral hearing loss prior to February 5, 
2009, have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.85 Diagnostic Code 6100, 
4.86 (2009).  

2.  The criteria for an initial disability rating in excess 
of 10 percent for bilateral hearing loss, for the period of 
February 5, 2009, to January 5, 2010, have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.85 Diagnostic Code 6100, 4.86 (2009).  

3.  The criteria for an initial disability rating in excess 
of 20 percent for bilateral hearing loss, for the period of 
January 6, 2010, to the present, have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.85 Diagnostic Code 6100, 4.86 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.

In a July 2007 VCAA letter to the Veteran, he was informed 
about the information and evidence not of record that is 
necessary to substantiate his initial service connection 
claim, the information and evidence that VA will seek to 
provide, and the information and evidence the claimant is 
expected to provide.  In addition, the letter provided the 
Veteran notice regarding the evidence and information needed 
to establish a disability rating and effective dates, as 
outlined in Dingess.  As the VCAA letter was issued prior to 
the February 2008 rating decision, it was timely.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits).  
Furthermore, the Veteran has not indicated any prejudice 
regarding VCAA notification, either in regard to notification 
content or timing.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008) (holding that "where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream issues").  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examination, the Board finds that the Veteran was 
provided thorough VA audiological examinations.  See 38 
C.F.R. §§ 3.326, 3.327 (2009).  The examination reports 
contain audiometric findings that are adequate for rating 
purposes.  Under these circumstances, there is no duty to 
provide another examination or medical opinion with regard to 
these claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2009).   

The Veteran seeks higher initial ratings.  Service connection 
for bilateral hearing loss has been established as directly 
related to military service.  The Veteran served as a radio 
operator, and therefore the RO conceded exposure to acoustic 
trauma.  The VA examiner opined that the current hearing loss 
was as least as likely as not started by the Veteran's 
service in the military.

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
Veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Applicable regulations do allow some flexibility in rating 
what is categorized as  "exceptional" hearing loss.  
Specifically, the regulatorily defined "exceptional" 
patterns, where each of the puretone threshold at 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more, or when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz), allow for application of 
Table VIA in establishing the roman numeral evaluation for 
hearing loss for the affected ear, with assignment of the 
numeral obtained in either Table VI or VIA in Table VII 
(using the score that gives the most severe results).  See 38 
C.F.R. § 4.86.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance.  Rather, the entire period, (from 
the filing of the claim forward) is to be considered to 
ensure that consideration is given to the possibility of 
"staged ratings"; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In 
addition, one Diagnostic Code may be more appropriate than 
another based upon considerations such as the individual's 
relevant medical history, his diagnosis, or his associated 
demonstrative symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran is in receipt of compensation for bilateral 
hearing loss, with a noncompensable evaluation having been 
assigned with the grant of service connection.  The effective 
date of this noncompensable evaluation, April 25, 2007, is 
the date the Veteran's claim for service connection was 
received by VA.  Following the establishment of this rating, 
the Veteran disagreed with the rating.  In March 2009, the RO 
determined that a 10 percent rating was warranted, effective 
February 5, 2009.  In January 2010, the RO determined that a 
20 percent rating was warranted, effective January 6, 2010.  
Thus, the Veteran's appeal is staged into three periods.  

Prior to February 5, 2009

In the November 2007 VA examination, pure tone thresholds, in 
decibels (db), were as follows:

HERTZ
1000
2000
3000
4000
RIGHT
35
50
65
85
LEFT
50
60
75
80

The puretone averages were 59 db for the right ear and 66 db 
for the left ear.  Speech audiometry (utilizing the Maryland 
CNC) revealed speech recognition ability of 96 percent in the 
right ear and of 92 percent in the left ear.

The most severe findings of record indicate a numerical 
designation of II for the right ear (between 58 and 65 db 
puretone average, with between 92 and 100 percent speech 
discrimination), and a numerical designation of II for the 
left ear (between 66 and 73 db puretone average, with between 
92 and 100 percent speech discrimination).  Entering the 
category designations for each ear into Table VII results in 
a noncompensable disability evaluation.  Based on this, the 
Board finds that the Veteran's noncompensable rating for this 
period is correct, and an increase in evaluation is not 
warranted for the period prior to February 5, 2009.



February 5, 2009, to January 5, 2010

At a February 2009 VA examination, pure tone thresholds, in 
decibels, were as follows:

HERTZ
1000
2000
3000
4000
RIGHT
45
60
70
90
LEFT
65
75
75
70

The puretone threshold averages were 66 db for the right ear 
and 71 db for the left ear.  Speech audiometry (utilizing the 
Maryland CNC) revealed speech recognition ability of 88 
percent in the right ear and of 68 percent in the left ear.

As exceptional hearing loss does exist for the left ear, it 
is necessary to apply the criteria found in 38 C.F.R. 4.87 at 
Table VI and Table VIA to the Veteran's audiological 
examinations of record (using the most severe results from 
this period).  In so doing, the Board notes that the results 
from Table VIA do provide the highest numerical designation 
for the left ear.  The most severe findings of record 
indicate a numerical designation of III for the right ear 
(between 66 and 73 db puretone average, with between 84 and 
90 percent speech discrimination), and a numerical 
designation of VI for the left ear (between 70 and 76 db 
puretone average, with percent speech discrimination results 
not being needed due to exceptional hearing loss).  Entering 
the category designations for each ear into Table VII results 
in a 10 percent disability evaluation.  Based on this, the 
Board finds that the Veteran's 10 percent rating for this 
period is correct, and an increase in evaluation is not 
warranted for the period between February 5, 2009, and 
January 5, 2010.


January 6, 2010, to present

In the January 2010 VA examination, pure tone thresholds, in 
decibels, were as follows:

HERTZ
1000
2000
3000
4000
RIGHT
45
60
70
85
LEFT
70
75
75
85

The puretone threshold averages were 65 db for the right ear 
and 76 db for the left ear.  Speech audiometry (utilizing the 
Maryland CNC) revealed speech recognition ability of 84 
percent in the right ear and of 60 percent in the left ear.

As exceptional hearing loss does exist for the left ear, it 
is necessary to apply the criteria found in 38 C.F.R. 4.87 at 
Table VI and Table VIA to the Veteran's audiological 
examinations of record (using the most severe results from 
this period).  In so doing, the Board notes that the results 
from Table VI provide the highest numerical designation for 
the left ear.  The most severe findings of record indicate a 
numerical designation of III for the right ear (between 58 
and 65 db puretone average, with between 84 and 90 percent 
speech discrimination), and a numerical designation of VII 
for the left ear (between 74 and 81 db puretone average, with 
between 60 and 66 percent speech discrimination).  Entering 
the category designations for each ear into Table VII results 
in a 20 percent disability evaluation.  Based on this, the 
Board finds that the Veteran's current 20 percent rating for 
this period is correct, and an increase in evaluation is not 
warranted for the period between January 6, 2010, and the 
present.

For All Periods Under Appeal

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  The 
Court's rationale in requiring an examiner to consider the 
functional effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extra-schedular rating is 
warranted.  Specifically, the Court noted that, "unlike the 
rating schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application." 

In this regard, the examination reports of record document 
the Veteran's assertions of impairment in his daily life 
caused by the hearing loss disability, such as the Veteran's 
trouble hearing in groups of people and his difficulty 
hearing the television, phone, and soft voices.

Therefore, as the record contains evidence of functional 
impairment as recorded in the VA examination reports and the 
Board transcript, the Board finds there is no prejudice that 
results to the Veteran in that the functional effects of her 
hearing loss disability are adequately addressed by the 
record.  That is, the record contains a full description by 
the Veteran of the functional impact.  Thus, the evidence of 
record is sufficient for the Board to consider whether 
referral for an extra-schedular rating is warranted under 38 
C.F.R. § 3.321(b).

Regarding extra-schedular consideration, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), the 
Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
whether the Veteran raised them or not, including 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The criteria for submission for assignment of 
an extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's claim for an initial compensable rating for 
bilateral hearing loss must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss for the period prior to February 5, 
2009, is denied.  

Entitlement to an initial disability evaluation in excess of 
10 percent for bilateral hearing loss for the period of 
February 5, 2009, to January 5, 2010, is denied.  

Entitlement to an initial disability evaluation in excess of 
20 percent for bilateral hearing loss for the period of 
January 6, 2010, to the present is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


